Citation Nr: 1605940	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-34 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) home loan benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from April to August 1973 with prior and subsequent service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 decision issued by the VA Home Loan Eligibility Center in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.

A review of the record, including the Virtual VA file and Virtual Benefits Management System (VBMS) file, reveals that documents pertinent to the Veteran's claim are missing from the claims file, including the Veteran's VA Form 26-1880, Request for Determination of Eligibility and Available Loan Guaranty Entitlement, copies of any VCAA notice that was provided to the Veteran in connection with this claim, and the Veteran's service treatment and service personnel records.  The Board cannot make a determination in this claim without these records.  On remand, the RO must locate and associate the missing documents with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate all documents that are missing from the claims file, including the Veteran's VA Form 26-1880, Request for Determination of Eligibility and Available Loan Guaranty Entitlement, copies of any VCAA notice that was provided to the Veteran in connection with this claim, and the Veteran's service treatment and service personnel records.  If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and placed in the claims file.
 
2.  After completion of the above development, the Veteran's claim should be re-adjudicated. If the determination remains less than fully favorable to the Veteran, he should be provided with a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




